Citation Nr: 1736013	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back condition, also claimed as degenerative disc disease (DDD).

2.  Entitlement to service connection for a foot disability resulting from residuals of a cold injury, to include frostbite, tinea pedis, and plantar fasciitis.

3.  Entitlement to service connection for medial epicondylitis, right (claimed as right elbow traumatic bursitis).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A hearing was held before the undersigned Veterans Law Judge (VLJ) in April 2017 via video conference.  A transcript of the hearing is of record.

Regarding the claim for service connection for a foot disability due to residuals of a cold injury, the record shows that the Veteran filed a claim in September 2011 for frostbite.  In March 2012, he filed a Notice of Disagreement requesting to change his frostbite claim to bilateral tinea pedis and plantar fasciitis.  During the April 2017 hearing before the undersigned VLJ, the Veteran clarified that he believed that his foot problems might be the result of exposure to cold temperatures.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has expanded the Veteran's claim to encompass all foot disabilities, resulting from cold.  This recharacterization of the Veteran's foot disability claim is reflected on the title page.

In addition, the Veteran's records indicate that he served in Alaska, and was treated for a fall on ice.  Therefore, the Board concedes the Veteran served in a cold environment and was exposed to extreme cold temperatures while in service.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before final adjudication of the Veteran's claim.  First, the Board finds that additional records must be obtained.  During the April 2017 hearing, the Veteran indicated that he had two different injuries in service that aggravated his back and that he was put on restrictive duty and bed rest.  The Veteran indicated that these events would likely be documented in his service personnel records; however, there are no service personnel records in the claim file and service treatment records do not show restrictive duty.  The Board will remand to obtain these records.

In addition, the Board finds that the medical opinions of record are inadequate for rating purposes.  Therefore, the Board will remand to afford the Veteran new examinations and obtain new opinions regarding his claimed disabilities.  Specifically, the Board finds that the previous examinations failed to account for documented injuries that are reflected in the Veteran's service treatment records.  For example, a January 1983 treatment record shows that the Veteran was treated for lower back pain due to an injury incurred lifting hoses.  Another treatment record from February 1983 indicates that the Veteran was brought in by ambulance on a litter because he slipped and fell on ice.  The Veteran reported that he could not get out of his sleeping bag the morning after the fall because of back pain.  During the April 2017 hearing, the Veteran testified that he also injured his elbow in this fall.  In addition, a March 1983 treatment record indicates that the Veteran sought treatment for his right elbow after playing basketball.  However, both of the Veteran's December 2011 VA examinations to address his low back and elbow disabilities found that there was a lack of evidence in the record consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine or right elbow.  Because the examinations failed to address noted incidents of injury in the record, the Board will remand for new opinions.

Further, while the Veteran was afforded an additional VA examination in April 2014 for his right elbow, the Board finds this examination inadequate for rating purposes because it did not address whether the diagnosed disabilities, arthritis and ulnar sensory neuropathy of the right hand, were incurred in or aggravated by service.  The Board will remand to obtain an opinion that addresses this nexus issue.

Finally, as described above, the Veteran's claim for a foot disability has been expanded, pursuant to Clemmons.  The Veteran was afforded a VA examination in April 2014, which found that he had plantar fibroma, as well as degenerative/ traumatic arthritis.  However, this examination did not discuss whether the Veteran's disabilities were more likely than not incurred in or aggravated by service.  The Board will remand to obtain an opinion that addresses this nexus issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and any outstanding VA treatment records.  All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  After completing the above development, schedule the Veteran for new examinations for his claimed lower back, foot, and right elbow disabilities.  Examinations must be conducted by a different examiner(s) from the ones who conducted his previous examinations.

All examiners must be provided copies of the claim file, as well as this remand, and a review of both must be noted in any subsequent opinions.  In particular, all examiners must be provided with any service personnel records obtained as a result of this remand.

After a review of the claim file and examination of the Veteran, the examiner should identify any and all diagnosed disabilities of the lower back, foot, and right elbow, and address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that these disabilities are related to any event, disease, or injury incurred in service or, if preexisting service, was aggravated therein.  The Board notes that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Regarding the low back, the examiner should provide an opinion as to whether the back condition noted at entrance to service was clearly and unmistakable aggravated beyond its natural progression by service.  

As stated above, the Board notes that the Veteran served in Alaska and that he fell on ice while in service; therefore, his exposure to extreme cold temperatures is conceded.  Therefore, examiners should also consider whether the diagnosed disabilities were more likely than not incurred in or aggravated by exposure to cold temperatures in service.

Examiners should note in particular that the Veteran's service treatment records reflect that (a) in January 1983, the Veteran was treated for lower back pain due to an injury incurred lifting hoses; (b) in February 1983, the Veteran was brought in by ambulance on a litter because he slipped and fell on ice.  The Veteran reported that he could not get out of his sleeping bag the morning after the fall because of back pain; and (c) in March 1983, the Veteran sought treatment for his right elbow after playing basketball.

A complete rationale for all opinions expressed should be provided.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


